UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 09-6427


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

MARJIL LEE BERGARA, a/k/a Michael Bergara, a/k/a Michael
Begera,

                  Defendant – Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Abingdon. James P. Jones, Chief
District Judge. (1:05-cr-00053-jpj-mfu-1; 1:08-cv-80041-jpj-mfu)



Submitted:    August 20, 2009                 Decided:   August 28, 2009


Before MICHAEL and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Marjil Lee Bergara, Appellant Pro Se. Steven Randall Ramseyer,
Assistant United States Attorney, Abingdon, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Marjil      Lee    Bergara      seeks        to    appeal   the     district

court’s order denying his 28 U.S.C.A. § 2255 (West Supp. 2009)

motion.    We dismiss the appeal for lack of jurisdiction because

the notice of appeal was not timely filed.

            When the United States or its officer or agency is a

party, the notice of appeal must be filed no more than sixty

days after the entry of the district court’s final judgment or

order, Fed. R. App. P. 4(a)(1)(B), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5), or

reopens the appeal period under Fed. R. App. P. 4(a)(6).                             “[T]he

timely    filing   of    a    notice   of       appeal    in    a   civil     case    is   a

jurisdictional requirement.”             Bowles v. Russell, 551 U.S. 205,

214 (2007).

            The district court’s order was entered on the docket

on   December   17,     2008.      The      notice       of    appeal   was    filed       on

February 27, 2009. *          Because Bergara failed to file a timely

notice of appeal or to obtain an extension or reopening of the

appeal period, we deny leave to proceed in forma pauperis, deny

Bergara’s motion to supplement his informal brief, and dismiss


      *
       For the purpose of this appeal, we assume that the date
appearing on the certificate of service with the notice of
appeal is the earliest date it could have been properly
delivered to prison officials for mailing to the court. Fed. R.
App. P. 4(c); Houston v. Lack, 487 U.S. 266, 267 (1988).


                                            2
the appeal.     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3